
	

114 S1974 IS: Relationship Lending Preservation Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1974
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Bureau of Consumer Financial Protection to amend its regulations relating to
			 qualified mortgages, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Relationship Lending Preservation Act of 2015.
		2.Qualified mortgage amendment
 (a)DefinitionsIn this section— (1)the term affiliate has the meaning given the term in section 2(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(k));
 (2)the term Bureau means the Bureau of Consumer Financial Protection; (3)the terms community financial institution and Federal Home Loan Bank System have the meanings given those terms in section 2 of the Federal Home Loan Bank Act (12 U.S.C. 1422);
 (4)the term creditor has the meaning given that term in section 103 of the Truth in Lending Act (15 U.S.C. 1602); (5)the term Federal Home Loan Bank means a bank established under the authority of the Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.); and
 (6)the term qualified mortgage has the meaning given that term in section 129C(b)(2)(A) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)(A)).
 (b)Requirement To issue regulationsNot later than 9 months after the date of enactment of this Act, the Bureau shall issue regulations that provide that the term qualified mortgage includes any mortgage loan that—
 (1)is extended by a creditor that— (A)together with its affiliates, has less than $10,000,000,000 in total consolidated assets; and
 (B)is a member of a Federal Home Loan Bank; (2)meets the requirements of clauses (i), (ii), (iv), (v), (vii), and (viii) of section 129C(b)(2)(A) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)(A));
 (3)is eligible to be purchased by a Federal Home Loan Bank pursuant to requirements established by the Federal Home Loan Bank, including underwriting and documentation requirements; and
 (4)is eligible to be purchased and is held by a Federal Home Loan Bank pursuant to regulations issued by the Federal Housing Finance Agency.
				(c)Assessment of regulations
 (1)In generalThe Bureau shall conduct, in consultation with the Federal Housing Finance Agency, an assessment of the regulations issued under subsection (b), which shall—
 (A)address, among other relevant factors, the usage of the regulations by community financial institutions, the impact of the regulations on access to residential mortgage loans, and whether the Federal Home Loan Banks have established underwriting and documentation requirements; and
 (B)reflect available evidence and any data that the Bureau reasonably may collect. (2)ReportNot later than 4 years after the date on which the Bureau issues the regulations under subsection (b), the Bureau shall publish and submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the assessment conducted under paragraph (1).
 (3)Public comment requiredBefore publishing the report under paragraph (2), the Bureau shall invite public comment on recommendations for modifying, expanding, or eliminating the regulations issued under subsection (b).
 (d)Revision of regulationsBeginning 5 years after the date on which the Bureau issues the regulations under subsection (b), the Bureau may revise those regulations if the Bureau determines that the revision is necessary—
 (1)to protect the safety of mortgage loan borrowers or lenders; or (2)to increase access to mortgage credit.
				
